Moyer, C.J.,
dissenting.
{¶ 14} I do not doubt that Richard Buehner had adequate notice of the charge against him. Nevertheless, I believe that the grand-jury requirement found in Section 10, Article I of the Ohio Constitution2 does not merely guarantee notice and guard against double jeopardy. Section 10 also requires a grand jury to consider every element of a charged offense before issuing an indictment. When an indictment refers to a predicate offense only by statute number, uncertainty exists as to whether the grand jury considered the elements of the underlying offense. Because the indictment in this case offers no support that the grand *407jury considered — or even was aware of — the elements of R.C. 2903.21, I dissent from the decision of the majority.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Kelley Barnett, Assistant Prosecuting Attorney, for appellant.
David L. Doughten, for appellee.
{¶ 15} Aggravated menacing, the predicate offense in this case, prohibits a person from knowingly causing another to believe that he or she will cause serious physical harm to the person or property of the other person, the other person’s unborn, or a member of the other person’s immediate family. R.C. 2903.21(A). The majority holds that the elements of this offense are not “essential element[s]” of R.C. 2927.12, because “it is the predicate offense itself and not the elements of the predicate offense that is an essential element of the charged offense.” I disagree with that conclusion.
{¶ 16} To gain a conviction for ethnic intimidation, the state must prove that Buehner violated both R.C. 2927.12 and 2903.21. We should not disregard that fact when considering the sufficiency of the indictment. The grand jury was required to find probable cause that Buehner violated R.C. 2927.12 and 2903.21, and the elements of R.C. 2903.21 necessarily constitute essential elements of the crime with which Buehner was charged. These elements were not contained in the indictment, and there is no evidence that the grand jury found probable cause for each of them.
{¶ 17} By exerting minimal additional effort, the state could have set out to the grand jury every element of R.C. 2927.12 and 2903.21. In view of the important constitutional protection at stake, we should require the state to include the elements of a predicate offense in an indictment.
{¶ 18} For the foregoing reasons, I would affirm the judgment of the court of appeals.
Pfeifer, J., concurs in the foregoing dissenting opinion.

. {¶ a} Section 10, Article I of the Ohio Constitution provides:
{¶ b} “[N]o person shall be held to answer for a capital, or otherwise infamous, crime, unless on presentment or indictment of a grand jury.”